 1

 2

 3

 4

 5

 6                               THE DISTRICT COURT OF GUAM

 7

 8   UNITED STATES OF AMERICA, for the use                     CIVIL CASE NO. 17-00074
     of JWS RERIGERATION & AIR
 9   CONDITIONING, LTD.,

10                         Plaintiff,                        DECISION AND ORDER
                                                              ON OBJECTIONS TO
11                 vs.                                       MAGISTRATE JUDGE’S
                                                         REPORT AND RECOMMENDATION
12   FIDELITY AND DEPOSIT COMPANY OF
     MARYLAND,
13
                   and
14

15   P & S CONSTRUCTION, INC.

16                         Defendants.

17

18          Before the court is Defendant P & S Construction, Inc.’s (“P&S”) Objection to

19   Magistrate Judge Joaquin Manibusan, Jr.’s Report and Recommendation (“Report”). See ECF

20   No. 43. Appearing on behalf of the Plaintiffs were Ms. Joyce C.H. Tang and Ms. Leslie Anne

21   Travis. Appearing on behalf of the Defendants were Minakshi V. Hemlani and Mr. Eric N.

22   Heyer. After careful consideration and after having reviewed the parties’ briefs, relevant cases

23   and statutes, and having heard argument from counsel on the matter on November 26, 2018, the

24

                                                    1
 1   court hereby ACCEPTS in part and REJECTS in part the conclusions within the Report for the

 2   reasons stated herein.

 3     I.      BACKGROUND

 4                 A. Facts

 5             In 2014, P&S entered into a contract with the United States Government to upgrade the

 6   HVAC system in Building 18002 at Andersen Air Force Base. See R. & R. at 2, ECF No. 38.

 7   P&S as principal and Fidelity and Deposit Company of Maryland (“Fidelity”) as surety furnished

 8   the United States with a payment bond in the amount of $3,412,700. Id.

 9                    P&S then subcontracted JWS Refrigeration and Air Conditioning, Ltd. (“JWS”)

10   to provide materials, labor, and equipment for the project. Id. Article 19.1 of that Subcontract

11   provides:

12             Subcontractor agrees that any and all claims or disputes arising out of or relating
               to this Agreement or the breach thereof shall be decided, at the sole discretion of
13             Contractor, by submission to (1) arbitration in accordance with the Construction
               Industry Arbitration Rules of the American Arbitration Association in a venue
14             selected solely by Contractor or (2) judicial decision by the Middlesex County
               Superior Court in the Commonwealth of Massachusetts . . .
15
     Subcontract at art. 19.1, ECF No. 1-3.
16
               Following a dispute, P&S terminated JWS and refused to pay money that JWS claims it
17
     is due. R. & R. at 3, ECF No. 38.
18
                   B. Procedural History
19
            JWS initiated the present suit on June 28, 2017. Compl., ECF No. 1. JWS alleged four causes
20
     of action: (1) a Miller Act bond claim against Fidelity, id. at 6-7, (2) a breach of contract claim
21
     against P&S for failure to pay, id. at 7-8, (3) a breach of contract claim against P&S for wrongful
22
     termination, id. at 8, and (4) a quantum merit claim against P&S, id.
23
               On July 18, 2017, P&S and Fidelity (collectively, “Defendants”) moved to dismiss the
24
     complaint, or, alternatively, to stay this case pending the completion of arbitration. Mot. Dismiss
                                                       2
 1   or, Alternatively, to Stay, ECF No. 5. Defendants argued this court lacks subject matter

 2   jurisdiction to entertain this dispute because P&S and JWS agreed to arbitrate “any and all

 3   claims or disputes arising out of or relating to” the Subcontract. Id. at 13. Defendants further

 4   argued that the interests of judicial economy weigh strongly in favor of a stay, because the

 5   parties are currently arbitrating a similar dispute in Boston and this case should be litigated at the

 6   same venue. ECF No. 5-1, at 16.

 7          In opposition, JWS argued that the Subcontract’s arbitration clause is unconscionable.

 8   Opp. at 5, ECF No. 10. In the alternative, JWS argued that even if its claims against P&S are

 9   subject to arbitration, its Miller Act claim against Fidelity is not. Id. at 15. Finally, JWS cross-

10   moved to compel arbitration in Guam. Id. at 19.

11          In their reply, Defendants rebutted JWS’s arguments related to the motion to stay and

12   argued that compelling arbitration in Guam would amount to a judicial rewrite of the

13   Subcontract’s arbitration clause. Reply at 12, ECF No. 14. JWS subsequently filed a reply in

14   support of its cross-motion to compel arbitration in Guam. Reply, ECF No. 17.

15          The Magistrate Judge held a hearing on Defendants’ motion to dismiss or alternatively to

16   stay. See ECF No. 26. At that hearing, the Magistrate Judge raised the issue that Defendants may

17   have waived the arbitration clause by failing to initiate arbitration proceedings prior to filing

18   their motion to dismiss or stay this case. Trscpt. at 75, 139, ECF No. 41. To address that issue,

19   the Magistrate Judge permitted the parties to submit a Supplemental Statement of Facts. Id. at

20   143; see also P&S’s Supp. Statement of Facts & Procedural History, ECF No.27; JWS’s Supp.

21   Statement of Facts and Procedural History, ECF No. 30.

22          On March 3, 2018, the Magistrate Judge issued his Report. R. & R., ECF No. 38. The

23   Magistrate Judge found that P&S was in default in seeking arbitration. R. & R. at 9, ECF No. 38.

24   However, because JWS consented to arbitration proceedings so long as they were held in Guam,

                                                        3
 1   the Magistrate Judge recommended this court grant Defendants’ motion to stay the proceedings

 2   but also grant Plaintiff’s cross-motion to compel arbitration in Guam. Id.

 3          Defendants object to that Report on three grounds. Obj. to Report, ECF No. 43. They

 4   argue that (1) they did not waive the Subcontract’s arbitration clause, (2) JWS waived its right to

 5   compel arbitration in Guam, and (3) JWS’s claims in this action are “inextricably intertwined”

 6   with its claims in a separate arbitration proceeding between JWS and P&S. Id. at 4.

 7
     II.    LEGAL STANDARDS
 8
            The parties disagree as to what standard of review this court should apply when
 9
     reviewing the Magistrate Judge’s Report. Defendants argue for de novo review pursuant to 28
10
     U.S.C. § 636(b)(1)(A). Opp. at 5, ECF No. 43. JWS, by contrast, notes that a magistrate judge’s
11
     report on nondispositive motions is reviewed under the clearly erroneous standard. Response at
12
     2-6, ECF No. 46 (citing FRCP 72(a)). Thus, while JWS agrees that the Magistrate Judge’s
13
     recommendation as to Defendants’ motion to dismiss should be reviewed de novo, JWS argues
14
     that the Report’s recommendation as to Defendants’ alternative motion to stay should be
15
     reviewed for clear error. Id. at 4 (citing Powershare Inc. v. Syntel, Inc., 597 F.3d 10, 14 (1st Cir.
16
     2010) (“A federal court’s ruling on a motion to stay litigation pending arbitration is not
17
     dispositive of either the case or any claim or defense within it.”)).
18
            JWS has cited no case in which a district court has applied different standards of review
19
     to the same Report. Nor has this court found any such case. More importantly, this court referred
20
     Defendants’ motion in its entirety to the Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B).
21
     See Order, ECF No. 8. This court’s order of referral did not differentiate the motion to dismiss
22
     from the motion to stay. Absent that order of referral, this court would have directly ruled upon
23
     Defendants’ motion. Therefore, it would be inappropriate for this court to apply anything less
24
     than de novo review to the Magistrate Judge’s Report. Accordingly, this court proceeds with de
                                                       4
 1   novo review.

 2   III.   DISCUSSION

 3          A. Whether Defendants waived the arbitration provision

 4          Defendants object to the Magistrate Judge’s conclusion that P&S “defaulted and waived

 5   its rights under Section 3 of the FAA.” R. & R. at 8, ECF No. 38. Section 3 of the Federal

 6   Arbitration Act (“FAA”) provides:

 7          If any suit or proceeding be brought in any of the courts of the United States upon
            any issue referable to arbitration under an agreement in writing for such
 8          arbitration, the court in which such suit is pending, upon being satisfied that the
            issue involved in such suit or proceeding is referable to arbitration under such an
 9          agreement, shall on application of one of the parties stay the trial of the action
            until such arbitration has been had in accordance with the terms of the agreement,
10          providing the applicant for the stay is not in default in proceeding with such
            arbitration.
11
     9 U.S.C. § 3. At issue is whether Defendants—“the applicant[s] for the stay”—are “in default in
12
     proceeding with such arbitration.” Id.
13
            “Waiver of a contractual right to arbitration is not favored.” Fisher v. A.G. Becker
14
     Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986). “A party seeking to prove waiver of a right to
15
     arbitration must demonstrate: (1) knowledge of an existing right to compel arbitration; (2) acts
16
     inconsistent with that existing right; and (3) prejudice to the party opposing arbitration resulting
17
     from such inconsistent acts.” Id. Here, there is no dispute that Defendants knew of the existing
18
     right to compel arbitration. Obj. to Report at 6, ECF No. 43.
19
            The primary issue is whether Defendants took actions inconsistent with their right to
20
     arbitrate. The Magistrate Judge reasoned that P&S “waived its rights” to arbitrate “when it failed
21
     to demand arbitration prior to [JWS]’s cross motion to compel arbitration in Guam.” R. & R. at
22
     8, ECF No. 38. The Magistrate Judge reasoned that P&S should have commenced arbitration
23
     months before JWS sued, that is, when the contractual dispute arose. Id. at 8. The Magistrate
24
     Judge further found that P&S unreasonably delayed to initiate arbitration proceedings “[i]n the
                                                       5
 1   interest of saving money.” Id.

 2          “In determining whether a party was ‘diligent,’ courts ask whether the party seeking to

 3   compel arbitration did ‘all it could reasonably have been expected to do to make the earliest

 4   feasible determination of whether to proceed judicially or by arbitration.’” Skyline Restoration,

 5   Inc. v. First Baptist Church, 2017 WL 6570077, at *1 (N.D. Ill. Dec. 21, 2017) (quoting

 6   Cabinetree of Wisc., Inc. v. Kraftmaid Cabinetry, Inc., 50 F.3d 388, 391 (7th Cir. 1995)); see

 7   also Zuckerman Spaeder, LLP v. Auffenberg, 646 F.3d 919, 922 (D.C. Cir. 2011) (“A party who

 8   fails timely to invoke his right to arbitrate is necessarily in default when he later attempts to

 9   proceed with arbitration under Section 3.”) (internal quotation marks omitted).

10          Defendants cite Sims v. Montell Chrysler, Inc., 317 F. Supp. 2d 838 (N.D. Ill. 2004), for

11   the proposition that a party may successfully seek a stay pending arbitration before commencing

12   arbitration proceedings. Obj. to Report at 7, ECF No. 43. In Sims, the plaintiff sued a defendant

13   for deception in connection with the sale of a car. 317 F. Supp. 2d at 839. As part of the sale

14   agreement, the parties had signed an arbitration agreement. Id. Citing that agreement, the

15   defendant moved for a stay pending arbitration. Id. The plaintiff objected, arguing that, at the

16   time the defendant moved to stay, the defendant had neither commenced arbitration proceedings

17   nor moved for an order compelling arbitration. Id. at 840. The Sims court disagreed with the

18   plaintiff’s position after analyzing circuit and Supreme Court precedent at length. Id. at 840-44.

19   The Sims court reasoned that “there is little reason to require than an arbitration be commenced

20   by a defendant against itself before a stay can be ordered.” Id. at 841. Thus, the court concluded,

21   the proper outcome was to grant the defendant’s motion for stay, allowing the plaintiff to

22   commence an arbitration proceeding, if it so chooses. Id. at 844.

23          JWS argues that the Subcontract’s arbitration provision in this case is meaningfully

24   different from the arbitration provision in Sims. Whereas the Sims arbitration provision

                                                       6
 1   unequivocally provided that disputes would be resolved through arbitration, id. at 839, the

 2   JWS/P&S Subcontract arbitration clause is more nuanced. The arbitration provision in this case

 3   provides that claims arising out of this contract “shall be decided, at the sole discretion of

 4   Contractor, by submission to” arbitration or to “judicial decision by the Middlesex County

 5   Superior Court in the Commonwealth of Massachusetts.” Subcontract at art. 19.1, ECF No. 1-3

 6   (emphasis added). That language, JWS asserts, means that only P&S—and not JWS—has the

 7   right to file an arbitration demand. Response at 9, ECF No. 46. P&S does not dispute this

 8   interpretation of article 19. See Reply at 3, ECF No. 14 (“[T]he agreement calls for decisions

 9   solely by P&S regarding whether to litigate or arbitrate and to fix the locale of arbitration.”).

10   Therefore, JWS argues, if this court grants a stay pending arbitration, JWS will have no way to

11   pursue its claims against P&S.

12          JWS’s argument might have merit if there was evidence that P&S never intended to

13   initiate arbitration proceedings. A lack of intent to arbitrate this case could amount to bad faith,

14   as JWS claims. Response to Obj. at 15, ECF No. 46. But the undisputed fact is that P&S is

15   attempting to arbitrate this case. In an arbitration proceeding stemming from a separate (but

16   similar) subcontract between these parties, P&S amended the arbitration demand to include a

17   claim against JWS stemming from the Subcontract at issue in this case. Supp. at 5, ECF No. 27.

18   JWS answered that amended complaint and asserted its counterclaims against P&S. Id. at 6.

19   Thus, JWS’s claims notwithstanding, the evidence does not demonstrate that P&S acted in bad

20   faith by moving to stay before an arbitration proceeding was in place. Nor did it act in bad faith

21   by choosing Boston as the venue. Even assuming JWS is correct that arbitration would be more

22   efficient in Guam, see Response to Obj. at 23-24, ECF No. 46, P&S bargained for the right to

23   choose the venue.

24          This court finds that P&S did not take actions inconsistent with its right to arbitrate and

                                                       7
 1   therefore, there is no prejudice to the opposing party. Twenty days after JWS filed its complaint,

 2   Defendants moved to dismiss or stay this case. ECF No. 5. That time period does not constitute a

 3   failure to timely invoke P&S’s right to arbitrate. See Zuckerman Spaeder, 646 F.3d at 922.

 4   Therefore, Defendants are “not in default in proceeding with [ ] arbitration,” so this court must

 5   “stay the trial of the action until such arbitration has been had in accordance with the terms of the

 6   agreement.” 9 U.S.C. § 3.

 7          B. Additional issues

 8          Given the foregoing conclusion—that P&S did not default on the Subcontract’s

 9   arbitration provision—this court must deny JWS’s motion to compel arbitration in Guam

10   pursuant to Section 4 of the FAA. That section only applies if JWS was “aggrieved by the

11   alleged failure, neglect, or refusal of [P&S] to arbitrate.” 9 U.S.C. § 4. But P&S has not failed to

12   arbitrate this matter, and JWS is not aggrieved.

13          This court need not address P&S’s alternative claim that the issues of this case are

14   inextricably intertwined with these parties’ separate arbitration proceeding such that the cases

15   must be combined. See Obj. to Report at 14, ECF No. 43. It is for the arbitrator—not this court—

16   to determine whether the two arbitration proceedings are properly joined.

17          Finally, this court considers whether JWS’s Miller Act claim against Fidelity is also

18   subject to the arbitration provision. Defendants cite abundant authority demonstrating that

19   “federal courts routinely stay Miller Act lawsuits pending arbitration to determine the

20   contractor’s liability.” United States ex. Rel. W. Ind’l, Inc. v. W. Surety Co., 2010 U.S. Dist.

21   LEXIS 88532, *7 (D. Alaska 2010); see also Mot. Dismiss Or, Alternatively, to Stay at 12-15,

22   ECF No. 5-1. Those decisions are grounded in the logic that “allowing litigation to proceed in

23   this suit alongside arbitration would disserve the ‘liberal federal policy favoring arbitration

24   agreements.’” United States f/u/b/o Milestone Tarant, LLC v. Fed. Ins. Co., 672 F. Supp. 2d 92,

                                                        8
 1   102 (D.D.C. 2009) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

 2   (1983)). This court is unpersuaded by JWS’s argument that language within the Subcontract’s

 3   arbitration provision distinguishes this case from the cases cited by P&S. JWS’s argument

 4   notwithstanding, article 19.1’s explicit description of one situation in which a Miller Act claim

 5   will be stayed does not imply that the parties intended that to be the only situation in which a

 6   Miller Act claim would be stayed. See Opp. at 16-17, ECF No. 10. This court finds no language

 7   within the Subcontract that would indicate an intent for Miller Act claims to be exempt from

 8   arbitration; rather, article 19.1 explicitly covers “all claims or disputes arising of or relating to

 9   this [Subcontract].” Thus, JWS’s Miller Act claim against Fidelity is likewise stayed pending

10   completion of arbitration.

11   IV.     CONCLUSION

12           For the foregoing reasons, the court hereby ACCEPTS in part and REJECTS in part the

13   Magistrate Judge’s Report. Specifically, this court:

14           1. ACCEPTS the Report’s recommendation to deny P&S’s motion to dismiss1;

15           2. REJECTS the Report’s finding that P&S was in default in seeking arbitration;

16           3. ACCEPTS the Report’s recommendation to stay the proceedings pending arbitration;

17           4. REJECTS the Report’s recommendation to compel arbitration in Guam.

18           Therefore, IT IS HEREBY ORDERED that:

19           1. P&S’s Motion to Dismiss is DENIED.

20           2. P&S’s alternative Motion to Stay the proceedings pending completion of the

21   contractually mandated provision under article 19.1 of the JWS / P&S subcontract is

22   GRANTED.

23
     1
       The Report does not explicitly recommend that this court deny Defendants’ motion to dismiss. Nonetheless, in
24   recommending this court grant Defendant’s alternative motion to stay, the Report implied that this court should not
     dismiss this case.
                                                              9
 1          3. The parties shall file a joint status report no later than March 19, 2019, and every

 2   quarter thereafter. In addition, the parties shall appear for a status hearing before the Magistrate

 3   Judge on March 27, 2019, at 9:00 a.m.

 4          SO ORDERED.

 5                                                        /s/ Frances M. Tydingco-Gatewood
                                                              Chief Judge
 6                                                        Dated: Dec 19, 2018
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     10
